EX-10.4 5 ex10_4pelkey.htm SHARES FOR DEBT AGREEMENT - PELKEY

--------------------------------------------------------------------------------

EXHIBIT 10.4

SHARES FOR DEBT AGREEMENT

This SHARES FOR DEBT AGREEMENT (this "Agreement") is made and entered into as
of  August 20, 2008, by and between NEWPORT GOLD, INC., a Nevada corporation
(the "Company"), and  Craig Pelkey whose address is Apt # 1101 Al Najda Street,
Abu Dhabi, UAE ("Pelkey"), with reference to the following facts:

RECITALS

WHEREAS, though an assignment agreement dated for reference August 20, 2008,
Derek Bartlett assigned U.S. $8,000 of the debt owed to him by the Company to
Pelkey (the “Bartlett Debt”); and

WHEREAS, though an assignment agreement dated for reference August 20, 2008, Joe
Ricci assigned U.S. $42,000 of the debt owed to him by the Company to Ricci
(together with the Bartlett Debt the "Debt Amount"); and

WHEREAS, the Company has agreed to issue to Pelkey and Pelkey has agreed to
accept 1,000,000 restricted shares of the Company's common stock as complete
settlement of the Debt Amount;

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this Agreement (collectively
"parties" and individually a "party") agree as follows:

AGREEMENT

1.      The Company agrees to issue to Pelkey and Pelkey agrees to accept,
1,000,000 restricted shares of the Company's common stock (the "Shares") as
complete payment and settlement of the Debt Amount and any and all other amounts
due or accrued to Pelkey for the debt acquired from Derek Bartlett in the
assignment agreement dated August 20, 2008.

2.      Upon issuance of the Shares, Pelkey's hereby, for Pelkey and all past
and present agents, executors, administrators, trustees, partners,
representatives, controlled entities and affiliates, successors and assigns,
forever discharges and releases the Company and each of its past and present
employees, agents, representatives, controlled entities and affiliates,
successors and assigns from any and all claims, damages, actions, judgments,
obligations, attorneys' fees, indemnities, subrogations, duties, demands,
controversies and liabilities of every nature at law or in equity, liquidated,
or unliquidated, known or unknown, matured or unmatured, foreseeable or
unforeseeable, which Pelkey's had or may have arising out of the Debt Amount.

3.     This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of Nevada. The language and all parts of
this Agreement shall be in all cases construed as a whole according to its very
meaning and not strictly for or against any individual party.

4.     Solely for establishing that the issuance of the Shares to Pelkey,
Pelkey's is exempt from the registration requirements of Section 5 of the
Securities Act of 1933 (as amended, the "Securities Act") and comparable
provisions of state blue-sky laws, Pelkey's represents and warrants to Newport
as follows:

(a)    Pelkey is a “non-U.S. person” as that term is defined in Regulation S of
the Securities Act, as set forth in Schedule A hereto. The transfer and deemed
sale of the Shares is to be completed in an offshore transaction, as defined in
Rule 902(h) of Regulation S of the Securities Act, as now in effect and Pelkey
shall submit to Newport such further assurances of such status as may be
reasonably requested by Newport.



--------------------------------------------------------------------------------

(b)    Pelkey is not acquiring the Shares for the account or benefit of a U.S.
person.

(c)    Pelkey was not in the United States at the time the offer to purchase the
Shares was received or at the time this Agreement was executed.

(d)    Pelkey understands and agrees to resell the Shares only in accordance
with the provisions of Regulation S, pursuant to registration under the
Securities Act or pursuant to an exemption from registration under the
Securities Act.

(e)    Pelkey acknowledges that Newport and its transfer agent are required to
refuse to register any sale of the Shares unless the transfer is in accordance
with the provisions of Regulation S, pursuant to registration under the
Securities Act or pursuant to an exemption from registration under the
Securities Act.

(f)    Pelkey agrees not to engage in hedging transactions with regards to the
securities purchased unless in compliance with the Securities Act.

(g)   Pelkey's understands and agrees that the certificate evidencing the Shares
shall be endorsed with the legend in substantially the form set forth below:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT") OR OTHER APPLICABLE
SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH
A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATIONS S, RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES UNDER THE 1933
ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE 1933 ACT OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT."

       (h)   In addition to the foregoing, Pelkey's hereby makes all of the
investment representations set forth on Exhibit A attached hereto, which are
incorporated by reference herein.

5.     This Agreement memorializes and constitutes the entire agreement and
understanding among the parties regarding the subject matter hereof, and
supersedes all prior negotiations, proposed agreements and agreements, whether
written or unwritten. The parties acknowledge that no other party, nor any agent
or attorney of any other party, has made any promises, representations, or
warranties whatsoever, expressly or impliedly, which are not expressly contained
in this Agreement, and the parties further acknowledge that they have not
executed this Agreement in reliance upon any collateral promise, representation,
warranty, or in reliance upon any belief as to any fact, or matter, not
expressly recited in this Agreement.

6.     The parties shall hereafter execute all documents and do all that is
necessary, convenient or desirable in the reasonable opinion of the other party
to effect the provisions of this Agreement.


2

--------------------------------------------------------------------------------

7.     For the convenience of the parties to this Agreement, this document may
be executed by facsimile signatures and in counterparts which shall together
constitute the agreement of the parties as one and the same instrument. It is
the intent of the parties that a copy of this Agreement signed by any party
shall be fully enforceable against that party.

8.     Should any provision of this Agreement be declared or determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and, in lieu of such illegal or invalid
provision, there shall be added a provision as similar in terms and amount to
such illegal or invalid provision as may be possible and, if such illegal or
invalid provision cannot be so modified, then it shall be deemed not to be a
part of this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

NEWPORT GOLD, INC.

 

By:_________________________________
                Derek Bartlett. CEO





___________________________________
Craig Pelkey

3

--------------------------------------------------------------------------------

SCHEDULE A

DEFINITION OF U.S. PERSON



A “U.S. Person” is defined by Regulation S of the Act to be any person who is:

(a)     any natural person resident in the United States;  

(b)     any partnership or corporation organized or incorporated under the laws
of the United States;    

(c)     any estate of which any executor or administrator is a U.S. person;     

(d)     any trust of which any trustee is a U.S. person;     

(e)     any agency or branch of a foreign entity located in the United
States;     

(f)      any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporate, or (if an
individual) resident in the United States; and

(g)     any partnership or corporation if:

                      i.            organized or incorporated under the laws of
any foreign jurisdiction; and

                     ii.            formed by a U.S. person principally for the
purpose of investing in securities not registered under the Act, unless it is
organized or incorporated, and owned, by accredited Subscribers [as defined in
Section 230.501(a) of the Act] who are not natural persons, estates or trusts.

4

--------------------------------------------------------------------------------

EXHIBIT A

INVESTMENT REPRESENTATION STATEMENT

In connection with the purchase of Shares, I, the undersigned, represent to the
Company as follows:

1.     The Company May Rely on These Representations. I understand that the
Company's sale of the shares to me has not been registered under the Securities
Act of 1933, as amended, (“Securities Act”) because the Company believes,
relying in part on my representations in this document, that an exemption from
such registration requirement is available for such sale. I understand that the
availability of this exemption depends upon the representations I am making to
the Company in this document being true and correct.

2.     I am Purchasing for Investment. I am purchasing the shares solely for
investment purposes, and not for further distribution. My entire legal and
beneficial ownership interest in the shares is being purchased and shall be held
solely for my account, except to the extent I intend to hold the shares jointly
with my spouse. I am not a party to, and do not presently intend to enter into,
any contract or other arrangement with any other person or entity involving the
resale, transfer, grant of participation with respect to or other distribution
of any of the shares. My investment intent is not limited to my present
intention to hold the shares for the minimum capital gains period specified
under any applicable tax law, for a deferred sale, for a specified increase or
decrease in the market price of the shares, or for any other fixed period in the
future.

3.     I Can Protect My Own Interests. I can properly evaluate the merits and
risks of an investment in the shares and can protect my own interests in this
regard, whether by reason of my own business and financial expertise, the
business and financial expertise of certain professional advisors unaffiliated
with the Company with whom I have consulted, or my preexisting business or
personal relationship with the Company or any of its officers, directors or
controlling persons.

4.     I am Informed About the Company. I am sufficiently aware of the Company's
business affairs and financial condition to reach an informed and knowledgeable
decision to acquire the shares. I have had opportunity to discuss the plans,
operations and financial condition of the Company with its officers, directors
or controlling persons, and have received all information I deem appropriate for
assessing the risk of an investment in the shares.

5.      I Recognize My Economic Risk. I realize that the purchase of the shares
involves a high degree of risk, and that the Company's future prospects are
uncertain. I am able to hold the shares indefinitely if required, and am able to
bear the loss of my entire investment in the shares.

6.      I am Familiar with Regulation S.  I am familiar with Regulation S and
understands that the Shares:

(a)    have not been registered under the Act,

(b)   will be issued in reliance on Regulation S and, therefore, cannot be sold
or transferred except in compliance with Regulation S unless they are
subsequently registered under the Act or another exemption from such
registration is available, and

(c)   are subject to resale restrictions as set forth in Section 2.9 of this
Agreement and the Investor may not be able to liquidate its investment in the
event of an emergency or pledge the Shares as collateral security for loans. In
this connection, the Investor represents that it is familiar with Regulation S
as currently in effect, and understands the resale limitations imposed thereby
and by Section 4 of the Shares for Debt Agreement. I acknowledge and understand
that the Company's reliance upon such exemptions under Regulation S is
predicated in part on my representations contained herein.

A-1

--------------------------------------------------------------------------------

I confirm I am:

(d)    not a U.S. person (as that term is used in Regulation S),

(e)    not located in the U.S.,

(f)     acquiring the Shares in an offshore transaction,

(g)    not acquiring the Shares for the account or benefit of any U.S. person,

(h)    not offering or have agreed to sell, and will not offer or sell the
Shares (including by any short sale, put or sale of a call) in the United States
or to or for the account or benefit of any U.S. person; and

(i)     not interested in and will not engage in a hedging transactions with
regards to the Shares unless in compliance with the Securities Act.

7.     I am Familiar With Rule 144. I am familiar with Rule 144 adopted under
the Securities Act, which in some circumstances permits limited public resales
of "restricted securities" like the shares acquired from an issuer in a
non-public offering. I understand that my ability to sell the shares under Rule
144 in the future is uncertain, and will depend upon, among other things: (i)
the availability of certain current public information about the Company; (ii)
the resale occurring more than one year after my purchase and full payment
(within the meaning of Rule 144) for the shares; and (iii) if I am an affiliate
of the Company, or a non-affiliate who has held the shares less than two years
after my purchase and full payment:

(a)     the sale being made through a broker in an unsolicited "broker's
transaction" or in transactions directly with a market maker, as said term is
defined under the Securities Exchange Act of 1934, as amended,

(b)     the amount of shares being sold during any three month period not
exceeding the specified limitations stated in Rule 144, and

(c)     timely filing of a notice of proposed sale on Form 144, if applicable.

8.     I Know Rule 144 May Never be Available. I understand that the
requirements of Rule 144 may never be met, and that the shares may never be
saleable. I further understand that at the time I wish to sell the shares, there
may be no public market for the Company's stock upon which to make such a sale,
or the current public information requirements of Rule 144 may not be satisfied,
either of which would preclude me from selling the shares under Rule 144 even if
the one-year minimum holding period had been satisfied.

9.     I Know I am Subject to Further Restrictions on Resale. I understand that
in the event Rule 144 is not available to me, any future proposed sale of any of
the shares by me will not be possible without prior registration under the
Securities Act, compliance with some other registration exemption (which may or
may not be available), or each of the following:

(a)     my written notice to the Company containing detailed information
regarding the proposed sale,

(b)     my providing an opinion of my counsel to the effect that such sale will
not require registration, and

(c)     the Company notifying me in writing that its counsel concurs in such
opinion. I understand that neither the Company nor its counsel is obligated to
provide me with any such opinion. I understand that although Rule 144 is not
exclusive, the Staff of the SEC has stated that persons proposing to sell
private placement securities other than in a registered offering or pursuant to
Rule 144 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk.

10.    I Know I May Have Tax Liability Due to the Uncertain Value of the Shares.
I understand that the Board of Directors believes its valuation of the shares
represents a fair appraisal of their worth, but that it remains

A-2

--------------------------------------------------------------------------------

        possible that, with the benefit of hindsight, the Internal Revenue
Service may successfully assert that the value of the shares on the date of my
purchase is substantially greater than the Board's appraisal. I understand that
any additional value ascribed to the shares by such an IRS determination may
constitute ordinary income to me as of the purchase date, and that any
additional taxes and interest due as a result will be my sole responsibility
payable only by me, and that the Company need not and will not reimburse me for
that tax liability.


11.    Agreement. By signing below, I acknowledge my agreement with each of the
statements contained in this Investment Representation Statement as of the date
first set forth above, and my intent for the Company to rely on such statements
in issuing the shares to me.

Dated for reference as of: August 20, 2008

 

___________________________________
Craig Pelkey

A-3

--------------------------------------------------------------------------------

EXHIBIT B

R E L E A S E

KNOW ALL MEN BY THESE PRESENTS that in consideration of the total payment of
1,000,000 shares  of Common Stock (the “Shares”) in the capital stock of Newport
Gold, Inc. (“Newport”) Craig Pelkey (the “Releasor”) (the receipt of all which
is hereby acknowledged), the Releasor DOES HEREBY REMISE RELEASE AND FOREVER
DISCHARGE Newport and any of its successors and assigns, directors, officers,
employees, or agents (collectively, the “Releasees”) of and from any and all
manner of actions, causes of actions, suits, debts, contracts, claims, demands,
damages and obligations to pay anything (including without limitations, money,
expense allowances, sales commissions, shares of warrants) of any nature of kind
whatsoever which any of the Releasors have or at any time hereafter can, shall
or may have, for or by reason of, or arising out of any cause, matter or thing
whatsoever occurring or existing up to and inclusive of the date of these
presents and in particular, but DO HEREBY REMISE, RELEASE AND FOREVER DISCHARGE
the Releasees of and from any claims and demands of any nature of kind
whatsoever which any of the Releasors now have or at any time hereafter can,
shall or may have, for or by reason of, or arising out of any agreements,
whether written or verbal, between any of the Releasors and Releasees in respect
of the debt of $50,000 owed by Newport to the Releasor as evidenced by Schedule
“A” to this Release.

AND IT IS UNDERSTOOD AND AGREED that the Releasors will neither jointly or
separately make any claim or claims or take any proceedings against any person,
corporation, partnership or partly might result in a claim for contribution or
indemnity from any of the Releases and if any of the Releasors make such a claim
or take such proceedings then each of the Releasors jointly and separately
covenants and agrees to save harmless and indemnify each of the Releases of any
from any and all liabilities, damages, interest, costs (including legal fees and
disbursements as between legal counsel and own client), expenses and
compensation of whatsoever kind in respect of any such claim for contribution
and indemnify or otherwise.

IT IS FURTHER UNDERSTOOD AND AGREED that this is a compromise settlement of a
disputed claim and that the consideration for this Release shall not be deemed
to be or be construed as an admission of liability by the Releasees to the
undersigned.

The Releasors have consulted with and been advised by their legal counsel before
entering into the settlement herein contained and the board of directors thereof
have duly considered and authorized the execution of this Release by way of
resolutions attached hereto and warrants that the signatory hereto is of full
capacity and has the authority to execute and deliver this Release, and that the
Releasors have not been influenced to any extent whatsoever in making this
Release by any representations or statements regarding the said loss or damaged
or regarding any other matters made by any of the parties who will be released
or by any person or persons representing the parties who will be released. 
Further, the Releasors understand and agree that no representations, warranties
or covenants are being made as to (1) the past, present or future value of the
Shares, or the business or as to the future viability of Newport. According, the
Releasors waive their right to make any claim against the Releases.

IN WITNESS WHEREOF the Releasors have duly executed this Release effective as of
August 20, 2008.


Per: Authorized Signatory
Print Name: Craig Pelkey

B-1

--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF DEBT HOLDER



TO: Newport Gold, Inc. (“Newport”)

The undersigned, Craig Pelkey, (“Debt Holder”) hereby acknowledge that:

 1. this Acknowledgement is given in connection with the Shares for Debt
    Conversion Agreement with between Newport and Debt Holder, whereby the Debt
    Holder is to receive 1,000,000 shares of common stock of Newport as full
    satisfaction of $50,000 (the “Debt”) owed to the Debtholder by Newport.
 2. the debt of $50,000 owed is a bona fide, accrued debt of Newport;
 3. the undersigned  has been informed and fully understand that by accepting
    shares of Newport in satisfaction of the Debt the Debtholder will become a
    shareholder of Newport and may receive less proceeds in the event of
    dissolution or liquidation of the assets of Newport than it would receive by
    remaining a creditor of Newport;
 4. Debtholder has been informed and fully understand it will receive restricted
    securities issued in reliance on applicable exemptions to the securities
    laws in United States and as a consequence:
     * Debtholder will not have certain protections, rights and remedies
       provided under the securities laws to purchasers of shares distributed by
       way of prospectus, including statutory rights of rescission and damages;
     * Debtholder may not receive information that would otherwise be required
       to be provided to it under applicable securities laws;
     * Newport is relieved of certain obligations that would otherwise apply
       under securities laws; and
     * resale of the securities received is restricted for a certain period of
       time;

 5. Debtholder has been informed and fully understand that it may seek
    independent legal, accounting or financial advice as to the merits of
    accepting securities in satisfaction of the debt.

DATED for reference this 20th day of August, 2008.

 

CRAIG PELKEY






Witness: __________________________

 

Signature of Debt Holder

               Print Name

 

 

 

Print Address

 

 

 

C-1

--------------------------------------------------------------------------------